Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-6, 8-9, 11, and 26-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the term “dimensions” is unclear.
Claim 27 recites antecedent basis issues with regards to “the axis” in claim 27 not being the same axis recited in claim 1. It is clear from at least applicant’s figures 3 and 5 that the axis described in claim 1 is not the same axis described in claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 4-6, 8-9, 11, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Flake US 9,814,229 in view of Conger US 6,574,902.

Regarding claim 1, Flake teaches a waterfowl decoy deployment system comprising: 
a hub defining an interior chamber (inherently understood to those with ordinary skill in the art as 34 in figure 4);
a hub cap coupled to said hub and configured to at least partially define said interior chamber (a top portion of 34);
a plurality of arms coupled to said hub such that said plurality of arms extend radially outward from said hub (35/36); 
a plurality of biasing devices, wherein each biasing device of said plurality of biasing devices couples a corresponding arm of said plurality of arms to said hub (where ends 37a bias/cause an inclination to attach the arms to the hub); and 
a thrust device coupled to said hub such that said thrust device is positioned outside said chamber, wherein said thrust device is configured to rotate about an axis to induce motion to said hub and said plurality of arms (38 figure 4);
but does not specify the biasing devices facilitate motion of said corresponding arm relative to said hub in a plurality of dimensions.
Conger; however, renders incorporation of a biasing device/springs in such an arrangement as obvious (18 figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a biasing device in such an arrangement, in order to better mimic decoy movement, etc., as described by Conger.

Regarding claim 2, the references teach the waterfowl decoy deployment system in accordance with Claim 1 wherein Flake further teaches further comprising a power source coupled to said thrust device, wherein said power source is configured to provide electrical power to said thrust device (16 figure 5).

Regarding claim 4, the references teach the waterfowl decoy deployment system in accordance with Claim 1 wherein Flake further teaches further comprising a programming device coupled to said thrust device, wherein said programing device is configured to control operation of said thrust device (15 figure 5).

Regarding claim 5, the references teach the waterfowl decoy deployment system in accordance with Claim 4, wherein Flake further teaches said programming device is wirelessly coupled to said thrust device (via remote control unit as represented in figure 5).

Regarding claim 6, the references teach the waterfowl decoy deployment system in accordance with Claim 4, but do not specify wherein said programming device is configured to change the direction of rotation of said thrust device about said axis.
However, such programmable functions are well known to those with ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to include such functions, in order to further diversify the “swimming” of the decoys to enhance reality of the decoys, etc.

Regarding claim 8, the references teach the waterfowl decoy deployment system in accordance with Claim 1 wherein Flake further teaches further comprising: a plurality of waterfowl decoys, wherein at least one waterfowl decoy of said plurality of waterfowl decoys is coupled to each arm of said plurality of arms (figure 1); 
but do not specify a plurality of decoy tethers, wherein each waterfowl decoy of said plurality of waterfowl decoys is coupled to a respective arm of said plurality of arms using a decoy tether of said plurality of decoy tethers within the same embodiment.
Flake however does teach use of tethers (figure 6A, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such tethers, in order to enhance movement of the decoys on the water, as described by Flake, etc.

Regarding claim 9, the references teach the waterfowl decoy deployment system in accordance with Claim 1 wherein Flake further teaches further comprising a remote device configured to wirelessly control operation of said thrust device (figure 5).

Regarding claim 11, the references teach the waterfowl decoy deployment system in accordance with Claim 1 wherein Flake further teaches further comprising a rotating shaft positioned between said thrust device and said hub, and wherein rotation of said rotating shaft facilitates rotation of said hub (30 figures 4-5).

Regarding claim 26, the references teach the waterfowl decoy deployment system in accordance with Claim 1, but do not specify wherein said plurality of biasing devices facilitate positioning said plurality of arms between a collapsed configuration, in which said arms are oriented in a longitudinal direction relative to said hub and said biasing devices have a generally transverse bend, and a deployed configuration, in which said arms radiate outwards from said hub.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to manipulate the device as recited, in order to enable easier movement of the device from location to location by a user for example; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim.

 Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Flake and Conger in view of Hudson US 2016/0100569.
Regarding claim 27, the references teach the waterfowl decoy deployment system in accordance with Claim 1, wherein said thrust device comprises a motor (14), a shaft coupled to the motor (30), 
but does not teach and a propeller coupled to the shaft, the motor being operable to rotate the shaft and the propeller about the axis to induce motion to said plurality of arms.
Hudson; however, does teach a motor/shaft/propeller arrangement inducing motion to arms (43/44 figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such motor/shaft/propeller arrangement in order to enhance motion of the decoys, etc.

Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 1 and 28; particularly, the arrangement of the spring, collar, and arcuate sidewall, in combination with the other elements, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8-9, 11, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,729,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely slightly broader in requiring only a single thrust device performing the identical functions of the dual thrust devices of the references claims, etc.

Response to Arguments
Applicant's arguments filed 11/3/22 have been fully considered but are not convincing.
In response to applicant's argument that the spring of Conger would not have been obviously incorporated into Flake, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Conger clearly describes the obviousness of the springs in order to mimic more realistic movement of the decoy, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644